DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is objected to because of the following informalities: 
Page 14, lines 20-22, “The first kinematics comprises the engagement of the end retaining tab 36 in the first holding member 16 and the engagement of the intermediate retaining tab 40 in the intermediate holding member 68”. The common definition of kinematics does not align with the above lines. “The first 
Page 15, lines 6-8, “The second kinematics comprises the engagement of the end retaining tab 54 in the second holding member 18 and the engagement of the intermediate retaining tab 57 in the intermediate holding member 68” The common definition of kinematics does not align with the above lines. “The second kinematics” could be replaced with “Second pivot assembly” or a definition of kinematics should be provided since it does not align with the known definition in the art. If applicant chooses to change “kinematics” to “pivot assembly” it should be changed throughout the disclosure.
Appropriate correction is required.

Claim Objections
Claims 1 and 8 is objected to because of the following informalities:  
Claim 1, line 4, “the external face” should say “an external face”
Claim 1, line 6, “with one the other” should say “with one another”
Claim 8, line 1, “Vehicle comprising a ventilation device for a vehicle according to claim 1” should say “Vehicle comprising the ventilation device according to claim 1”
Claim 9, line 1, “a ventilation device” should say “the ventilation device”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1 and 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “direction general” in claim 1 is a relative term which renders the claim indefinite. The term “direction general” is not defined by the claim. The specification indicates that “closure flap 8 has a general direction parallel to the second direction y” on page 6, line 15. For examination purposes, Examiner is interpreting “a direction general” as “a direction generally horizontal or vertical”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The terms “a first kinematics”, “a second kinematics”, and “common kinematics” in claim 10 is used by the claim to mean “a pivot member,” while the accepted meaning is “the features or properties of motion in an object.” The term is indefinite because the specification does not clearly redefine the term. For examination purposes, Examiner is interpreting “kinematics” as “coupling assembly”. 
Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 has the limitation “the first section and the second section once being secured are unable to be engaged on the first holding member and the second holding member by common kinematics”. Examiner is unsure what the applicant is trying to claim with this language because, “being secured” can be interpreted as the first and second sections being securing to one another, each of the sections being secured to the support, or even each section being secured to the trimming piece. Also, “unable to be engaged on the first holding member and the second holding member” is unclear since in the claim 9 the sections are secured to the support which includes the holding members. Finally, we have the issue with the “common kinematics” as identified above. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Fujitani (US-20190001809-A1). 

Regarding claim 1 as best understood based on the multiple 112(b) issues identified above, Fujitani teaches a ventilation device (grille shutter attaching structure 1, fig.1, paragraph [0036]) for a vehicle comprising a frame (frame-shaped shroud 2, fig.1 , paragraph [0060]) defining an opening (openings 8a, 8b, and 8c, fig.1, paragraph [0071]) and a closure device (shutters 30, fig.1) comprising at least one closure flap (shutters 30a3, figs.3 and 5,paragraph [0092]) extending in a direction general in the opening (shutters 30a3 extend in a direction generally horizontal as seen in figs.1, 3, and 5) and comprising a first section (first section is the left shutter 30a3 as seen in fig.3 and in the attached figure below), having a first external face (external face is the surface of shutter 30a3 facing forward “F” as seen in figure 9 and as seen in attached figure below, fig.9) and at least a second section (second section is the right shutter as 


    PNG
    media_image1.png
    499
    804
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    253
    309
    media_image2.png
    Greyscale


Regarding claim 5, Fujitani teaches a support (frame 60, fig.3, paragraph [0070]) comprises a first holding member (outer frames 61a part of frame 60 on the left in fig.3, paragraph [0070]) and a second holding member (outer frames 61a part of frame 60 on the right in fig.3, paragraph [0070]), the first section being linked to the first holding 

Regarding claim 6, Fujitani teaches an intermediate holding member (center frame 63 part of frame 60, fig.3, paragraph [0070]), placed between the first holding member and the second holding member (center frame 63 is between outer frames 61a as seen in fig.3), supports the first section and second section in the junction region (center frame 63 supports both shutters 30a3 as seen in fig.3 at the junction region as seen in attached figure above).

Regarding claim 7, Fujitani teaches the first section and the second section are installed to be able to rotate about an axis of each holding member (first and second sections 30a3 have shafts 34i and 34o which are pivotally supported by the frame 60, which includes the outer frames 61a and center frame 63, allowing the sections to rotate about an axis of the holding member, fig.3, paragraph [0076]).

Regarding claim 8, Fujitani teaches a vehicle comprising a ventilation device for a vehicle according to claim 1 (paragraph [0036], ventilation device 1 of an automotive vehicle, fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitani (US-20190001809-A1) in view of Peron (FR-2860575-A1). 

Regarding claim 2, Fujitani teaches the ventilation device of claim 1 and shutter shaft (34i) which are connected by shaft support portion (67ia) as seen in fig.3 and 5, but Fujitani fails to teach the fixing regions. However, Peron teaches the first section comprises a fixing region (end of axle 8, fig.5) and the second section comprises a fixing region (axis 9 with tube 11 and pin 12, fig.5), the fixing region of the first section being of complementary shape to the fixing region of the second section (axle 8 is inserted in tube 11 secured by pin 12, figs.5-6, page 4, 3rd paragraph from the bottom), the fixing region of the first section and the fixing region of the second section being secured to one another (figs.5-6).
Fujitani and Peron are both considered to be analogous to the claimed invention because they are in the same field of air flow adjustment devices in vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujitani with the teachings of peron and have a fixing region to fix the shutters together. Adding the fixing region of Peron on . 
	

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitani (US-20190001809-A1) in view of Carol (DE-102018100032-A1). 

Regarding claim 4, Fujitani teaches the ventilation device of claim 1, but fails to teach wherein the trimming piece covers all of the external faces of the first section and the second section. However, Carol teaches a trimming piece covering all of the external faces of the first section and the second section (grill 116 covers the full length of active grille shutter assembly 48 with flaps 54, figs. 1, 3,and 11).
Fujitani and Carol are both considered to be analogous to the claimed invention because they are in the same field of vehicle grill shutters. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujitani with the teachings of Carol. In the art of vehicles it is known that having a grill in front of the grill shutters or flaps helps protect the grill shutters as well as provide a better aesthetic design to a vehicle.  

Claims 9-10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujitani (US-20190001809-A1) in view of Cheng (CN-107323399-A). 

Regarding claim 9, Fujitani teaches method of installing a ventilation device for a vehicle according to claim 5, comprising: - fixing the first section on the support (first section is 
Fujitani and Cheng are both considered to be analogous to the claimed invention because they are in the same field of vehicle ventilation devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujitani with the teachings of Cheng. Doing so would add a decorative chromium plating layer of Cheng to the shutters of Fujitani helping prevent against corrosion, making the shutters more durable, and for good decorative purposes (Cheng, page 3, paragraph 2). 
	

Regarding claim 10 as best understood based on the multiple 112(b) issues identified above, Fujitani in combination with Cheng teaches in which: -the first section is fixed to the support with a first kinematics (first section 30a3 is fixed to frame 60 through shutter shafts 34o and 34i, paragraph [0076]); - the second section is fixed to the support with a .


Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 3 depends upon claim 2 which is rejected, but claim 3 has the limitation of “the first interaction face and the second interaction face abut one another in a plane substantially parallel to the external face of the closure flap, the plane extending substantially midway between the external face and an internal face of the closure flap, opposite the external face”. Fujitani’s ventilation device in combination with fixing region of Peron will teach the first and second interaction faces since it is generally a rod being received by a cylinder with each having a interaction surface. The combination of Fujitani and Peron also teaches the interaction extending between the external face and an internal face, but the surface on which the faces interact is not a plane generally parallel to the external face, since it would be cylindrical in shape. With no motivation to modify an modifying reference, claim 3 has allowable subject matter.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stenger (US-10821826-B2) teaches a front end part of a motor vehicle with air flow shutters. Jeong (US-20160129778-A1) teaches an external active air flap for vehicle engine room with multipart flap. Charnesky (US-20110247779-A1) teaches a flexible drive element for an angled active shutter. Gerber (US-11260743-B2) teaches an air flow regulating device for an air inlet of a motor vehicle front-end module. Geipert (US-20180244146-A1) teaches an air flap assembly with pivoting flaps. Nam (US-20180170170-A1) teaches a heat exchanger cooling system with actuating air flaps. Uchida (US-20180154764-A1) teaches a grill shutter device with grill opening and horizontal grill members protecting grill shutters. Solazzo (US-20180086199-A1) teaches a magnetic field-based detection of the operating status of air flaps. Schoening (US-20170326970-A1) teaches optimized air control system for vehicles with pivoting shutters. Cosmo (US-20170326971-A1) teaches active brill multipart modular frame. Wolf (US-10100707-B2) teaches active grille shutter and shutter subassembly for use with active grill shutters. Watanabe (US-20180009492-A1) teaches a method for manufacturing shutter device for vehicle. Frayer (US-20140273806-A1) teaches a grille shutter assembly with horizontal ribs directing air flow to air flaps. Townson (US-20140132033-A1) teaches front fascia or grill support structure and aerodynamic shutter assembly. Hori (US-20130092463-A1) teaches grille shutter apparatus. Shin (US-20110048691-A1) teaches a air flap control apparatus for vehicle. Klotz (US-20100139583-A1) teaches variable vent system integrated into a vehicle front end grill. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618   

/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618